Title: To Thomas Jefferson from John Walker, 8 March 1781
From: Walker, John
To: Jefferson, Thomas



Sir
Wms.burg 8th. March 1781.

The Baron has desired me to send you the inclosed papers in order to shew you and the Legislature the Necessity of giving more Energy to the Militia Laws of this State. We are told from good Authority that out of 104 Men ordered from the County of New kent, only 28 could be prevailed on [to] set off, and of these perhaps one half will desert before they reach the place of destination. The reason they assign for their refusal is that many others have deserted  with impunity and untill those are punished they will do no duty.
I am likewise informed that many of the Inhabitants of the Counties below this place, on being applyed to, to take the Field on the late Incursion of the Enemy to the half way house, have refused, alledging that they were on Parole. Unless some vigorous measures are taken to prevent such shameful proceedings it will be utterly impossible to concert any Measures of offence or defence with any probability of Success.
The Baron observes that should he be disappointed in the Reinforcement destined for Genl. Muhlenburg he can not be answerable for the Consequences, and as there is so great a deficiency from the County of New kent it is not improbable that the other Counties may likewise fall short of their respective Numbers. I have the honor to be Sir Your obedt. huml. Servt.,

Jn. Walker


P:S: The Baron desires me also to inclose you some letters just received on the subject of impressing horses &c. He desires me to inform you that he will give no Future orders for impressing horseses or any thing else, as he would not chuse to incur the whole odium attending this business.
He begs the inclosed papers may be returned after perusal.
Yours
J.W.

